    Case 3:19-cv-02686-B-BH Document 13 Filed 08/31/20                 Page 1 of 2 PageID 52



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

ADILENE SUAREZ-RANGEL,                            §
     ID # 56107-177,                              §
           Movant,                                §
                                                  §
vs.                                               §   No. 3:19-CV-2686-B-BH
                                                  §   No. 3:17-CR-341-B(13)
UNITED STATES OF AMERICA,                         §
Respondent.                                       §

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

        After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings and Conclu-

sions of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of

the Court. For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, the Motion to Dismiss under 28 U.S.C. Section 2255 Without Prejudice,

received on June 18, 2020 (doc. 9), is GRANTED. By separate judgment, the motion to vacate

under § 2255 will be DISMISSED without prejudice.

        In accordance with Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(c) and after considering the

record in this case and the recommendation of the Magistrate Judge, the Court DENIES the movant

a Certificate of Appealability.1


1
        Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended effective on December 1,
2009, reads as follows:
        (a) Certificate of Appealability. The district court must issue or deny a certificate of
        appealability when it enters a final order adverse to the applicant. Before entering the
        final order, the court may direct the parties to submit arguments on whether a certificate
        should issue. If the court issues a certificate, the court must state the specific issue or
  Case 3:19-cv-02686-B-BH Document 13 Filed 08/31/20                               Page 2 of 2 PageID 53



       In the event that movant files a notice of appeal, she must pay the $505.00 appellate filing

fee or submit a motion to proceed in forma pauperis that is accompanied by a properly signed

certificate of inmate trust account.

       SIGNED this 31st day of August, 2020.



                                                     _________________________________
                                                     JANE J. BOYLE
                                                     UNITED STATES DISTRICT JUDGE




       issues that satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the court denies a
       certificate, the parties may not appeal the denial but may seek a certificate from the court of
       appeals under Federal Rule of Appellate Procedure 22. A motion to reconsider a denial does not
       extend the time to appeal.
       (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order
       entered under these rules. A timely notice of appeal must be filed even if the district court issues a
       certificate of appealability.
